Citation Nr: 9912148	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for mechanical low 
back pain, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for rheumatic 
syndrome, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for migraine 
headaches, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The statement of the case reveals that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to July 16, 1996, the major depression produced no 
more than definite occupational and social impairment; from 
July 16, 1996 until April 29, 1997, the major depression 
produced total occupational and social impairment; from April 
30, 1997, the major depression produced severe occupational 
and social impairment. 

3.  The service-connected mechanical low back pain is 
manifested by lumbosacral spine motion of 70 degrees forward 
flexion, 30 degrees backward extension, 30 degrees lateral 
flexion, bilaterally, and 30 degrees rotation, bilaterally, 
with pain beyond these ranges of motion.  The limitation of 
motion is no more than slight and there is no arthritis, 
ankylosis or disc disorder.  

4.  The service-connected rheumatic syndrome produces joint 
pain more than one-third of the time.  

5.  The service-connected migraine headaches are manifested 
by completely prostrating and prolonged attacks once or twice 
a week.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for major depression 
were met prior to July 16, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344, 4.7, 4.125, 4.126, 4.130, 
Codes 9405, 9434 (1998).  

2.  The criteria for a 100 percent rating major depression 
were met from July 16, 1996 to April 29, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.7, 4.125, 
4.126, 4.130, Codes 9405, 9434 (1998).  

3. The criteria for a 70 percent rating for major depression 
were met from April 30, 1997 .  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344, 4.7, 4.125, 4.126, 4.130, 
Codes 9405, 9434 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.71a and Code 5295 (1998).  

5.  The criteria for a 20 percent rating for rheumatic 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Code 5025 
(1998).  

6.  The criteria for a 50 percent rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue has been 
phrased.  It also appears that the Court has not provided a 
substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case, except as discussed below for 
the service-connected major depression.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  


1.  Major Depression, Currently Rated As 30 Percent Disabling

The veteran's claim was received in February 1996.  There was 
a change in the rating criteria, effective November 7, 1996.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, both 
criteria will be considered and the disability will be rated 
under the most favorable.  

Prior to November 7, 1996, psychoneurotic disorders, 
including major depression were evaluated as 100 percent 
disabling where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent rating contemplated manifestations 
which were less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
0 percent rating was assigned where there were neurotic 
symptoms which might somewhat adversely affect relationships 
with others but which did not cause impairment of working 
ability.  38 C.F.R. Part 4, Code 9405 (1996) (effective prior 
to November 7. 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for it decision.  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991 & Supp. 1998) .  With these 
considerations in mind, the Board will address the merits of 
the claim of a rating in excess of 30 percent for the 
service-connected major depression.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including major depressive 
disorder, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130, Code 
9434 (1998).  

The representative has argued that the veteran's "global 
assessment of functioning" (GAF) scores support a higher 
rating.  The representative's arguments show familiarity with 
the GAF scale and require the Board's response.  The 
appellant has notice of his own arguments and is not 
prejudiced by a response, so further notice as to the GAF 
scale is not needed.  Cf. Barnard v. Brown, 4 Vet. App. 384, 
394 (1993).  "GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  The nomenclature employed in the 
rating schedule is based upon the Diagnostic and Statistical 
Manual of Mental Disorders of the American Psychiatric 
Association, which includes the GAF scale.  38 C.F.R. § 4.130 
(1998).  However, the regulations are clear that the ratings 
are based on all the evidence of record, not just the GAF 
score.  38 C.F.R. § 4.126 (1998).  In this regard, it should 
be noted that the GAF scale runs from absent symptoms to 
various levels at which supervision is required.  The rating 
for VA purposes covers the narrower band of industrial 
impairment.  Consequently, the GAF scores do not equate to 
specific ratings under the schedular criteria.  For example, 
in one case the Court held that with a GAF score in the 
Moderate symptoms range would not warrant a rating in excess 
of 50 percent; while in another case (vacated on other 
bases), the Court indicated that the next range of Serious 
symptoms might support a 100 percent rating.  See Carpenter v 
Brown, 8 Vet. App. 240, 243, 244 (1995); Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  Such a construction would 
effectively do away with the 70 percent rating and be 
contrary to law.  38 U.S.C.A. §§ 1114, 7252(b) (West 1991).  
Therefore, as required by the regulations, the Board will 
consider all of the evidence as to the extent of the 
disability including the GAF scores.  38 C.F.R. § § 4.126 
(1998).  Since the representative raised arguments about GAF 
scores, the GAF scale will be discussed.  

The veteran completed his active service in January 1996 and 
was examined by VA in February 1996.  The diagnosis was major 
depression.  Complaints included crying spells, sleep 
disturbance, nightmares of Gulf War experiences, and 
difficulty dealing with family, creditors and others.  These 
complaints most closely approximate the current criteria for 
a 30 percent rating with impaired sleep and similar symptoms.  
38 C.F.R. § 4.7 (1998).  Objective findings did not 
approximate the requirement for a 50 percent rating.  His 
affect was dysthymic and dysphoric, not flattened.  His 
speech was fluent and goal directed, not circumstantial, 
circumlocutory, or stereotyped.  There was no evidence of 
panic attacks more than once a week or of difficulty in 
understanding complex commands.  There was no impairment of 
short- and long-term memory; memory was intact.   Insight and 
judgment were unimpaired.  There was no evidence of impaired 
abstract thinking.  His thought processes did not have any 
looseness or flight of ideas.  The veteran described his mood 
a hopeless.  A depressed mood is part of the criteria for the 
30 percent rating and the veteran's self description does not 
demonstrate the disturbances of motivation and mood 
consistent with a 50 percent rating.  The veteran had not 
been employed since leaving service and did describe 
difficulty dealing with others.  This was consistent with the 
level of occupational and social impairment compensated under 
the criteria for the 30 percent rating and did not 
approximate the level of impairment in work and social 
relationships required for the 50 percent rating.  

Looking to the old criteria, the examination report shows a 
level of social and industrial impairment which is moderately 
large in degree, consistent with a definite impairment and 30 
percent rating.  The veteran's complaints and the examination 
findings do not approximate the symptomatology associated 
with the considerable impairment required for the next higher 
rating, 50 percent.  

The February 1996 examination concluded with a GAF of 60-70.  
The range from 51 to 60 is for Moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  
The range from 61 to 70 is for some Mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  The examiners assignment of a GAF score which 
is primarily in the mild range does not support as rating in 
excess of 30 percent as both old and new criteria provide a 
10 percent rating for mild symptoms.  

On July 16, 1996, the veteran complained of severe joint pain 
and depression.  A clinical note dated July 19, 1996 shows he 
was alert and cooperative.  Affect and mood were depressed.  
Thoughts were coherent.  He denied suicidal or homicidal 
ideas or plans.  He was alert and oriented.  Judgment and 
insight were fair.  The impression was a major depression.  A 
social worker also saw the veteran and reported that he 
complained of problems sleeping, irritability, difficulty 
concentrating, and financial worries.  He appeared alert and 
oriented.  His mood was angry and his affect constricted.  
Insight and judgment appeared somewhat impaired.  He appeared 
to be experiencing problems coping with his physical 
disability which contributed to his inability to work.  

In August 1996, the social worker reported that the veteran 
exhibited a somber mood as well as a tearful and flat affect.  
He reported suicidal preoccupation and impairment in 
judgment, thinking, and mood (depression).  Psychosocial 
stressors were unemployment, separation from spouse, possible 
bankruptcy, moving into a new home, and starting life over 
with his spouse and children.  He appeared unstable.  She 
felt that he was functioning at GAF 30.  GAF scale 21-30:  
Behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home, or friends).   

The veteran was admitted to a VA hospital in February 1997 
for his psychiatric complaints.  He was treated and became 
less depressed.  He was feeling better, less confused.  He 
was cooperative and friendly.  On discharge his GAF was 50.  
A GAF of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Notes 
show he subsequently received treatment at the VA clinic.  

Giving the veteran the benefit of the doubt, the reports of 
August 1996 and February 1997 reflect an increased 
disability.  38 U.S.C.A. § 5107(b) (West 1991).  The GAF 
scores and objective findings indicate a disability which 
would approximate the criteria for a 100 percent rating.  
38 C.F.R. § 4.7 (1998).  Therefore, in accordance with 
Fenderson, a "staged" rating of 100 percent is warranted 
for this period of time, from July 16, 1996 when the veteran 
sought treatment for increased symptoms to April 30, 1997, 
when a service department examination demonstrated that 
symptoms had improved and were again within the range 
contemplated by the criteria for a 30 percent rating.  
38 C.F.R. § 3.344(c) (1998).  

The service department examination was dictated on April 30, 
1997.  The veteran told of working briefly at a convenience 
store and leaving because of joint pain and poor people 
skills.  He reported regular treatment and medication for his 
psychiatric disability.  His mood was better on medication 
and he slept reasonably well.  His energy was somewhat 
decreased.  His concentration was fair.  He was separated 
from his wife.  He denied hopelessness or suicidal ideation.  
He was not experiencing nightmares.  He reported occasional 
intrusive thoughts, flashbacks, and startle responses.  
Objectively, he was alert, oriented and in no acute distress.  
His speech was soft with a regular rate rhythm and prosody.  
Thought processes were somewhat circumstantial but not 
tangential or with loose associations.  Memory was 
unimpaired.  Cognitive powers appeared adequate.  There was 
no evidence of thought disorder.  His mood was euthymic and 
he acknowledged some residual anger.  His affect was 
appropriate.  Rapport was good.  Eye contact was good.  
Insight was fair and judgment was not impaired.  Impairment 
of social and industrial adaptability due to major depression 
was considerable. 

In August 1997, the veteran testified at the RO that his 
depression continued to affect many areas of his life.  He 
reported that it was difficult for him to deal with people 
working in stores.  He described how the depression affected 
relationships with his family. 

The report of the September 1997 VA examination reflects that 
the veteran did not think he was depressed but cried a lot.  
He slept about 4 to 5 hours a day.  He described various 
interests.  He described his energy level as tired.  
Concentration was great.  Appetite normal.  There was no 
psychomotor retardation.  There was no suicidal or homicidal 
ideation.  He was vague in some responses and reported 
feeling confused at times.  He had no signs of anxiety, panic 
attacks or obsessive-compulsive disorder.  There were no 
signs or symptoms of psychosis.  Objectively, he was alert 
and oriented.  There was no problem with attention, 
calculation or recall.  Eye contact was good.  There were no 
abnormal motor movements.  His mood was apathetic.  His 
affect was congruent with his mood.  Speech was responsive 
and had a regular rate and rhythm.  Thought processes were 
logical and coherent without looseness of associations or 
flight of ideas.  There was no blocking or confusion although 
he was quite circumstantial throughout the interview.  He was 
able to focus, sustain and shift attention.  There were no 
thought content abnormalities.  Short and remote memory were 
okay.  He could abstract proverbs.  Insight and judgment were 
decreased since he stopped taking medicine.  

The diagnosis was dysthymia and the possibility of an 
underlying bipolar illness was considered.  The GAF was 85 to 
90.  A GAF of 81-90 is for absent or minimal symptoms (e.g. 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than every day problems and concerns (e.g., an occasional 
argument with family members).  

The service department examined the veteran in June 1998.  
The examination report stated that since the veteran's last 
TDRL examination, he had been unable to obtain gainful 
employment as a result of his serious and ongoing 
incapacitating psychiatric symptoms.  He complained of 
symptoms including depressed mood, anhedonia, feelings of 
hopelessness and helplessness, feelings of inadequacy and 
guilt, decreased energy, decreased concentration, disruption 
of normal appetite and sleep patterns, and recurrent thoughts 
of death without suicidal intent.  He reported nightmares, 
intrusive recollections, avoidance of trauma stimuli, 
derealization and hypervigilance.  Objectively, he was well 
dressed and in no acute distress.  He was pleasant and 
cooperative.  There was mild psychomotor retardation.  He 
displayed good eye contact.  Speech was soft with a regular 
rate, rhythm and tone.  His mood was described as down.  
Affect was sad with a broad range and intensity and congruent 
with content.  Thought form was linear and goal directed.  
Thought content was free of thought of harm to himself or 
others, perceptual disturbances, obsessions or delusions.  
Judgment insight, memory and cognition were all grossly 
intact.  The degree of psychiatric impairment for social and 
industrial adaptability due to major depression was severe.

The psychiatric examinations of April 1997, September 1997 
and June 1998 have all shown something less than total 
psychiatric impairment due to major depression, but 
assessments as to the degree of impairment have ranged from 
"considerable", to "minimal" to "severe".  The latter 
assessment was the most recent, and, in the Board's judgment, 
most accurately reflects the veteran's overall psychiatric 
status beginning in late April 1997.  Accordingly, the Board 
finds that the major depression should be rated 70 percent 
disabling from April 30, 1997.  A higher schedular rating is 
not warranted because there were no assessments that the 
psychiatric impairment was more than severe during this time.

2.  Mechanical Low Back Pain, Currently Rated As 10 Percent 
Disabling

On the February 1996 VA examination, the veteran complained 
of dull aching pain on a daily basis.  His posture and gait 
were normal.  Lumbosacral spine motion was 75 degrees forward 
flexion, 20 degrees extension, 30 degrees lateral flexion, 
bilaterally, and 30 degrees rotation, bilaterally.  X-rays of 
the lumbar spine were normal.  The diagnosis was history of 
chronic low back pain.  

The VA outpatient treatment and hospital records contain 
complaints of pain but do not describe other symptoms or 
manifestations which are part of the rating criteria.  On the 
July 16, 1996 Medical Certificate, an impression of 
degenerative joint disease was written.  However, only the 
veteran's complaints of joint pain were reported; there were 
no objective findings.  

At his August 1997 RO hearing, the veteran testified of 
morning stiffness.  He told of being symptomatic if he sat 
still for too long or sat on a hard surface.  He reported 
occasional radiation of pain down his legs and numbness of 
his buttocks if he sat too long.  He also told of spasms with 
moving and climbing stairs.  He reported a dull ache most of 
the time.  

The report of the  September 1997 VA spine examination, shows 
the veteran reported low back pain with radiation of pain 
into the hips and thighs.  He reported the hips and thighs 
felt numb when sitting.  He noticed a pulling and sharp pain 
in the hips and thighs when active.  He also had lower back 
pain at night time if he slept the wrong way.  Objectively, 
there were no postural abnormalities or fixed deformities.  
Musculature of the back was normal.  There was slight 
tenderness over the lumbosacral spine and to the right of the 
spine.  Lumbosacral spine motion was 70 degrees forward 
flexion, 30 degrees backward extension, 30 degrees lateral 
flexion, bilaterally, and 30 degrees rotation, bilaterally.  
The veteran had pain beyond these ranges of motion.  Straight 
leg raising to 60 degrees was associated with pain in the 
lower back up to the right side of the neck.  Deep tendon 
reflexes were 1+ at the knees and 1-2+ at the ankles.  Gait 
was unremarkable.  Laboratory tests and X-rays of the 
lumbosacral spine were normal.  The diagnosis was chronic low 
back pain.  

The service-connected low back disorder is currently rated as 
10 percent disabling under Code 5295.  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  38 C.F.R. Part 4, 
Code 5294, 5295 (1998).  Thus, the current 10 percent rating 
is appropriate for the pain reported by the veteran and 
examiners.  

The next higher rating, 20 percent, is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
Part 4, Code 5294, 5295 (1998).  In this case, while the 
veteran has reported spasm on some activities, the 
examinations have repeatedly shown that there is no 
demonstrable muscle spasm.  On this point, while the veteran 
can report what he experiences, the objective findings of the 
trained medical personnel are substantially more probative 
and establish there is no muscle spasm.  Similarly, the 
examination findings demonstrate that there is no loss of 
lateral spine motion.  Therefore, the criteria for the higher 
rating are not met.  

The maximum under these codes, is 40 percent which requires a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5294, 5295 (1998).  
Here again the medical evidence is the most probative and 
establishes that the veteran's service-connected back 
disorder does not have the manifestation required for this 
rating.  

The examiner noted the range of motion and that pain appeared 
after the reported limitations.  This comports with 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet App 202 (1995).  The 
listed findings establish that the veteran does not have a 
moderate limitation of lumbar spine motion warranting an 
increased rating under Code 5292.  Similarly, there is no 
diagnosis of ankylosis ratable under Codes 5286, 5289, or 
disc syndrome ratable under Code 5293.  

The veteran is competent to report back pain and that pain is 
compensated at the 10 percent rating under the applicable 
rating code.  The evaluation of trained medical professionals 
provide the most probative evidence as to whether the 
criteria for a higher rating are met.  In this case, the 
medical findings establish that the service-connected back 
disorder does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. §§ 4.7, 4.71a (1998).  The evidence 
on this point is not in approximate balance; there is no 
doubt which could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 1991).  

3.  Rheumatic Syndrome, Currently Rated As 10 Percent 
Disabling

On the February 1996 VA examination, the veteran complained 
of joint discomfort involving his knees, back and shoulders.  
The pain was there almost every day and described as a dull 
aching pain.  The examiner reported that, except for the 
lumbar spine (discussed above) the veteran had a full range 
of motion in all joints.  There was no joint swelling, 
deformity or instability.  Laboratory studies including ANA 
and rheumatoid factor were normal.  X-rays of both knees and 
shoulders were normal.  The diagnosis was poly arthralgia.  

The October 1996 rating decision referred to the service 
department medical evaluation board diagnosis and granted 
service connection for rheumatic syndrome, rated by analogy 
to fibromyalgia.  38 C.F.R. Part 4, § 4.20 and Code 5025 
(1998).  

Fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms will be rated as follows:  
Symptoms that are constant, or nearly so, 
and refractory to therapy				
	40 percent
Symptoms that are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time. 			
		20 percent
Symptoms that require continuous 
medication for control 				
	10 percent
NOTE: Widespread pain means pain in both 
the left and right sides of the body, 
that is both above and below the waist, 
and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the 
extremities.                                             

38 C.F.R. Part 4, Code 5025 (1998).  

The veteran complained of severe joint pain when he was seen 
at the VA clinic in July 1996.  The VA clinical records do 
not reflect the frequency or severity of joint symptoms 
required for a higher evaluation under the rating criteria.  

Other than the back pain, the report of the February 1997 VA 
hospitalization does not show that the veteran's joints were 
symptomatic.  

At his August 1997 RO hearing, the veteran gave sworn 
testimony that he experienced joint pain.  He reported that 
he currently experience more pain in his knees and shoulders 
than in his hips or ankles.  He described the pain as being 
akin to putting his hand in a refrigerator and than warming 
it.  His work at a convenience store exacerbated the pain.  

On the September 1997 VA examination, the veteran describe 
pain in his shoulders, hips and knees.  He described it as a 
bone pain one would experience when cleaning out a freezer.  
The examiner reported that the veteran's knees had no 
swelling, deformity, subluxation, lateral instability, 
nonunion, malunion, atrophy or effusion.  There was a full 
range of flexion and extension without any evidence of pain.  
The shoulders revealed no evidence of tenderness.  Abduction 
beyond 160 degrees elicited pain.  External rotation beyond 
60 degrees was associated with pain in the right shoulder.  
There was a full range of movements with good grip and 
strength in both hands.  The hips had slight pain associated 
with the last 20 degrees of flexion and abduction and were 
otherwise unremarkable.  X-rays of the knees and shoulders 
were normal.  The diagnosis was arthralgias of multiple 
joints, including shoulders, knees and hip joints.  

The veteran's testimony and statements to examiners indicate 
that pain symptoms are present more than one-third of the 
time.  The findings of pain on examination support the 
presence of pain symptoms more than one-third of the time.  
Giving the veteran the benefit of the doubt in rating his 
disability by analogy, the Board finds sufficient 
extensiveness and frequency to analogize the veteran's 
symptoms to the criteria for a 20 percent rating under Code 
5025.  38 U.S.C.A. § 5107(b) (1998).  

The next higher rating requires widespread pain, meaning pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  The veteran's 
testimony and the medical findings do not describe such 
extensive symptomatology with widespread musculoskeletal pain 
and tender points, that are constant, or nearly so, and 
refractory to therapy.  

There is no diagnosis of rheumatoid or degenerative (or 
related) arthritis ratable under Codes 5002 through 5010.  
The laboratory studies for rheumatoid arthritis were negative 
and the joint X-rays have been normal.  The Board finds no 
applicable basis to rate the joints separately.  38 C.F.R. 
§§ 4.20, 4.71a (1998).  

4.  Migraine Headaches, Currently Rated As 10 Percent 
Disabling

On the February 1996 VA examination, the veteran reported the 
onset of intense throbbing headaches while serving in Saudi 
Arabia in 1991.  He treated them by lying down in a dark room 
and taking Tylenol or Motrin.  They were less frequent, 
occurring once or twice a week.  They were mostly left sided 
and temporal in location.  They usually lasted a couple of 
hours.  The diagnosis was history of headaches.  

There were no complaints or observations of headaches during 
the February 1997 VA hospitalization.  

At his August 1997 RO hearing, the veteran testified that he 
had headaches that made him feel as though his eyes would pop 
out and his head would bust.  He treated them by going into a 
dark room.  He said that tension and stress brought them on 
once or twice a week.  

On the September 1997 VA examination, the veteran reported 
experiencing headaches on either the right or left side of 
the temple with the eye on the involved side hurting so badly 
that he felt it was going to pop out.  He also noticed a 
headache on the top of his head which was throbbing in 
nature.  There was no nausea or vomiting involved.  He 
experienced them once or twice a week.  He used medication 
and stayed in a dark room until they subsided.  The diagnosis 
was migraine headaches.  

The March 1998 rating decision assigned a 10 percent rating 
under Code 8100.  

The rating criteria for migraine are:  

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability;		
		50 percent
With characteristic prostrating attacks 
occurring on an average once a month over 
last several months;					
			30 percent
With characteristic prostrating attacks 
averaging one in 2 months over last 
several months; 	10 percent
With less frequent attacks;			   
0 percent

38 C.F.R. Part 4, Code 8100 (1998).  

In Fenderson, at 127, the Court held that by awarding a 10 
percent rating, the RO conceded that the appellant was having 
characteristic prostrating attacks and the only question was 
the frequency.  Here, all the evidence shows the frequency as 
once or twice a week.  That is substantially more than the 
once a month which supports the 30 percent rating.  Giving 
the veteran the benefit of the doubt, the Board finds that 
the evidence, including his sworn testimony and medical 
reports, describe headaches which approximate the very 
frequent, completely prostrating and prolonged attacks, that 
are productive of severe economic inadaptability and which 
warrant a 50 percent rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  


ORDER

Prior to July 16, 1997, a rating greater than 30 percent for 
major depression is denied.

From July 16, 1996 to April 29, 1997, a 100 percent rating 
for major depression is granted, subject to the criteria that 
govern the payment of monetary awards.

From April 30, 1997, a 70 percent rating for major depression 
is granted, subject to the criteria that govern the payment 
of monetary awards.  

An increased rating for mechanical low back pain is denied.  

A 20 percent rating for rheumatic syndrome is granted, 
subject to the criteria that govern the payment of monetary 
awards.  

A 50 percent rating for migraine headaches is granted, 
subject to the criteria that govern the payment of monetary 
awards.  


REMAND

As a result of the Board's decision, the veteran now meets 
the schedular criteria for a total rating for compensation 
purposes based on individual unemployability (TDIU).  
38 C.F.R. § 4.16(a).  The RO should take appropriate action 
on this matter, to include all development necessary to 
decide the TDIU claim.  After completion of the usual 
adjudication procedures, the case should then be returned to 
the Board, if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1996)(Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

